THE COURT.
Mandate to compel respondent judge to settle a bill of exceptions on appeal from a judgment for the plaintiff in an action brought in the respondent court *Page 772 
entitled: Roderick McArthur v. Mt. Shasta Power Corp., (No. 6318). [1] The facts presented by the record herein are the same, so far as pertinent, as those involved in the case of Mt.Shasta Power Corp. v. Superior Court, (No. S.F. 14565) ante,
p. 559 [12 P.2d 10], this day decided. On the authority of that case it is ordered that the peremptory writ issue as prayed.